     Case 4:19-cv-00325-SWW-JJV Document 54 Filed 04/15/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

 PRESTON V. VANCE, JR.             *
 ADC #171953                       *
                    PLAINTIFF      *
 V.                                *
                                   *            CASE NO. 4:19-cv-00325-SWW-JJV
 BRANDON GRIMES, Jail              *
 Administrator, White County       *
 Detention Center; et al.          *
                        DEFENDANTS *

                                      ORDER

      Before the Court are proposed findings and recommendations issued by

United States Magistrate Judge Joe J. Volpe [ECF No. 52], recommending that the

Court deny Defendants’ motion for summary judgment [ECF No. 45]. Also before

the Court are Defendants’ timely objections [ECF No. 53], which the Court has

reviewed along with pertinent portions of the record. After careful consideration,

the Court finds that the findings and recommendations should be, and hereby are,

approved and adopted in their entirety as this Court’s findings in all respects.

      IT IS THEREFORE ORDERED that Defendants’ motion for summary

judgment [ECF No. 45] is DENIED.

      IT IS SO ORDERED THIS 15TH DAY OF APRIL, 2020.

                                        Susan Webber Wright
                                        UNITED STATES DISTRICT JUDGE
